DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because page 8, line 19 discloses “illustrated in Figure 2B” however there is no Figure 2B.  
Page 7, lines 20 and 30 discloses, “the lowest disk 200 is fixedly secured to a mounting disk 230” and “the lowest disk 200 is secured to the mounting disk 230” however the reference characters 200 and 230 are pointing to the same disk in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “304” has been used to designate both “lower finger” and “lower clips”  

Specification
The disclosure is objected to because of the following informalities:
The specification alternates between “disc” and “disk” throughout the entire specification. The Applicant is encouraged to use one spelling to be consistent.
Page 2, line 28, “whiting” should be changed to “within”
Page 4, line 15, “each one of the lower fingers and each one of the lower fingers” appears to be an error.
Page 7, line 28, “securing the mounting the mounting” appears to be duplicate wording.
Page 8, line 23, “with 7 apertures” should be changed to “with seven apertures”
Page 9, line 16, “electrical conductor 216” should be changed to “electrical conductor 210”
Page 9, line 21, “and could rectangular for example” should be changed to “and could be
Page 11, line 16, “slip ring device comprises 300” should be changed to “slip ring device 300 comprises”
Page 13, line 14, “that he number” should be changed to “that the number”
Page 13, line 15 sentence does not end with a period.
Page 15, line 24, “conducting discs are identical 200” should be changed to “conducting discs 200 are identical”
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 appears to have an antecedent basis issue with “the conducting plate” unless the Applicant intended to recite “the conducting disk” if so “the conducting plate” should be changed to “the conducting disk”
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a slip ring assembly for electrically connecting a generator mounted in a rotatable nacelle of an orientable wind turbine and fixed electrical distribution conductors mounted to a fixed pole of 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vander Lind (US 2015/0180186), Ollgaard (US 2011/0254283) disclose a slip ring assembly that comprises a rotational portion and a stationary portion.
Jensen (US 2014/0255151) discloses a slip ring that mitigate cable twisting in a wind turbine.
Zilch (US 2004/0130230) discloses a slip ring assembly with a plurality of conducting disk.
Bowland (GB 2167612 A) discloses a slip ring assembly in a tower of a wind turbine.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See above objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832